Title: Cash Accounts, 31 July–17 September 1769
From: Washington, George
To: 



[31 July–17 September 1769]



Cash


Augt 21st—
To Cash recd of Bryan Bruin for Rent of my Lott in Winchester
[Blank]


Do—
To Ditto Recd of the Revd Mr Sebastian on Acct of Intt due J.P. Custis
£12. 0. 0


Contra


By Cash expended in my Trip to the Springs [Pa. Currency]


July 31—
For Lin[e]n &ca for a Cot for Miss Custis
0.15. 0



Dinr &ca at Wm Car Lains
0. 7. 9


Augt 1—
Lodging &ca at Mr Chs Wests
0.14. 4 1/2



Dinner &ca at Snickers
0. 7. 0


5—
Ditto &ca on Opeckon
0. 6. 9


6—
Lodging &ca at [Joshua] Hedges
0.11. 0



Dinner &ca at Herefords
0. 8. 0



Repairg Ho[use] & buildg an Arbr
0.15. 0



Butchers Meat
4.15.11



Poultry, Eggs, & Milk
1. 0. 9



Butter 34 1/2 lbs.
1. 6. 5 1/2



Roots, Greens, & Fruit
1.18. 7 1/2



Baker, for Bread & Flour
4. 4. 8




Wood
0. 6. 8



Washing
1.18. 1 1/2



Smith
0. 3. 1 1/2



Paid Bathkeeper
1.10. 0



Oats & Pasturage for Horss.
  8. 4. 1




26. 3. 5



deduct 25 prCt
  5. 4. 8



[Va. Currency]
20.18. 9


Septr 9—
By Dinner, Oats &ca at Morgans
0. 8. 6



Lodging &ca at Hedges
0.12. 0


10—
Feeding &ca on the Road
0. 8. 6


11—
Oats &ca undr the Ridge at Snickrs
0. 8. 9



Lodging &ca at Chas Wests
0.14. 6



Dinner &ca at Carr Lains
0. 6. 7 1/2



By the Servts Expencs. with the Wagn
0. 6. 9



By Waggonage pr Settlemt with Vale Crawford £9.0.0





£27.14. 3


By Sundry other Sums expended at the Springs viz. In Charity at Sundry times
6. 0. 9 


Augt 13—
Lent Captn Wm Crawford
4. 6. 0


15—
6 pr Worsted Hose
1. 1. 6



2 lb. Seneca Snake Root
0. 3. 0


21—
A Horse of Bryan Bruin
9. 0. 0



A Whetstone for J. P. Custis
0. 1. 0



25½ lb. of Cheese @ 6d.
0.12. 9


25—
3 dressd Deer skins 1 for J.P.C.
1. 4. 0



1 Yard Gauze
0. 4. 0


Septr 1—
6 Bowls @ 6/—Servts 2/
0. 8. 0


4—
Hampshire Sheriff for Land Tax
0. 5. 0


8—
A Horse Sadle & Bridle of Mr Meaze 20 Pistoles
21.10. 0


